OFFICIAL CORRESPONDENCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 29 April 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. It is also noted that the instant correspondence is a second Non-Final Office Action. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 10 March 2021 and 14 September 2021 have been considered by the Examiner.

Response to Amendment
The Amendment filed 28 July 2021 has been entered. Claim 2 has been cancelled, and new claims 21 and 22 have been added. As such, claims 1 and 3-22 are pending; claims 9-15, 19, and 20 have been previously withdrawn; and claims 1, 3-8, 16-18, 21, and 22 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the objections to the claims previously set forth in the Non-Final Office Action. As such, the objections have been withdrawn.
The amendments to the claims have overcome the rejection of claim 17 under 35 U.S.C. 112(b) previously set forth. The aforesaid 112(b) rejection has been withdrawn.
The amendments to the claims have overcome the following rejections, of which have therefore been withdrawn: the rejection of claims 1, 2, 4, 7, 8, and 16 under 35 U.S.C. 102(a)(1) as anticipated by Braum; the rejection of claims 1-5, 7, 8, and 16 under 102(a)(1) as anticipated by Adzima; the rejection of claims 6 and 18 under 103 as being unpatentable over Braum; the rejection of claims 6 and 18 under 103 as being unpatentable over Adzima; and the rejection of claims 1-8 and 16-18 under 103 as being unpatentable over Fritz in view of Adzima. 
However, it is noted that new grounds of objection and rejection are set forth herein.

Claim Objections
Claims 1, 3, 8, 21, and 22 are objected to because of the following informalities:
In claim 1, the listing of the components of the modified resin is objected to for punctuation; the Examiner suggests the following two amendments (similar to the punctuation utilized in claim 21) in order to overcome the issue:
“at least one formaldehyde resin[[,]];”
“and long-chain silanols[[,]];”
In claim 3, the phrase “has been impregnated to some extent or completely” is objected to for awkward claim language, and the phrase “by the resin layer” is objected to for inconsistent claim language; the Examiner respectfully suggests the following claim language to overcome the issue: “wherein the support 
it is noted that for examination on the merits, “to some extent” is interpreted as “partially” (see pp. 7, 11-25 of the specification filed 10 October 2018, hereinafter “the specification”)
In claim 8, the phrase “the resin layer” is objected to for inconsistent claim language; the Examiner respectfully suggests amending to: “wherein the at least one resin layer”
In claim 21, the limitation “and at least one resin layer disposed on the surface of the top surface of at least one of the sides of the substrate” is objected to as being both redundant and awkward; the Examiner respectfully suggests the following language in order to overcome the issue: “A substrate having a top surface and a bottom surface and at least one resin layer disposed on at least the top surface of the substrate”
In claim 21, the following amendment is respectfully suggested in order to improve upon punctuation/grammar/readability: “of a wood material-plastic mixture, or of a composite material”
In claim 21, the following amendment is respectfully suggested in order to keep claim language consistent: “wherein a layer thickness of the at least one resin layer applied to the carrier board is 10-100 µm”
Claim 22 is objected to for the use of “is” (“wherein the carrier board is”), followed by “and/or” at the end of the list of species, of which constitutes awkward claim language. The Examiner respectfully suggests utilizing “at least 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, the species chipboard, rough particleboard (OSB), and gypsum fiberboard, respectively, do not have written description support in the specification filed 10 October 2018. The specification [pp. 8, 5-14; pp. 23, 17-23] lists, inter alia, particleboard, oriented-strand board (OSB), plasterboard, and cement fiberboard as species of support/substrate/carrier board; but does not recite/list chipboard, rough particleboard, or gypsum fiberboard, respectively, in either of the aforecited sections, nor in any other section of the disclosure. 
In order to overcome the issue, the Examiner respectfully suggests striking “chipboard”; amending “rough particleboard (OSB)” to “an oriented-strand board (OSB)”; 
In conjunction with the objection to claim 22 above, the following language is suggested for claim 22: “The substrate of claim 21, wherein the carrier board is at least one selected from the group consisting of a medium density fiberboard (MDF), a high-density fiberboard (HDF), an oriented-strand board (OSB), a plywood, a cement fiberboard, a plasterboard, and a wood-plastic composite (WPC) board.” For examination on the merits, the Examiner is interpreting claim 22 as-filed. 
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-8, 16-18, 21, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1
Applicant is directed to MPEP 2173.05(h)(I), which states that if a grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially’ of the recited alternatives; in the instant case, ‘containing’ is equivalent to ‘comprising’), the claim should be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
In order to overcome the indefiniteness issue, the Examiner suggests amending claim 1 such that limitations (i)-(iv) (as indicated above) utilize “selected from the group consisting of” language in each instance. 
Regarding claim 5, the limitation “wherein poly(meth)acrylates are used as polyacrylate, aliphatic polyepoxides (polyalkyldiepoxides) or aromatic polyepoxides are used as polyepoxides, and aliphatic polyurethanes are used as polyurethanes” is indefinite, as it is unclear whether the claim (i) intends to limit the species of polyacrylate, polyepoxide, and polyurethanes recited in claim 1; or if (ii) based on the lack of reference to the polyacrylate, the polyepoxide, or the polyurethane in claim 1, the claim intends that all of the aforesaid are included in the modified resin (that is, that the modified resin includes polyacrylate, polyepoxide, and polyurethane, particularly of the species recited in claim 5).
Based on the context of the claims, as well as the disclosure of the specification, claim 5 is interpreted for examination on the merits
Additionally, it is unclear whether the recitation of “(polyalkyldiepoxides)” subsequent to “aliphatic polyepoxides” is (i) intended to further limit the aliphatic polyepoxides, or (ii) if the aforesaid constitutes a general example of aliphatic polyepoxides. In either instance, it is noted that MPEP 2173.05(d) sets forth that descriptions of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples/preferences lead to confusion. The Examiner suggests striking “(polyalkyldiepoxides)” from the claim in order to overcome the issue. For examination on the merits, the Examiner is interpreting any aliphatic polyepoxide as reading thereon. 
Additionally, it is noted that the polymeric naming convention “poly(meth)acrylate” is typically used in the art to denote/encompass both polyacrylates and polymethacrylates, i.e., the parenthesis indicates optional. Thus, it is unclear how the recitation in claim 5 intends to limit the polyacrylate of claim 1, given the aforesaid naming convention utilized, and given that the specification does not explicitly define whether “poly(meth)acrylate” encompasses both polyacrylates and polymethacrylates. In view of the foregoing, if Applicant intends to limit the polyacrylates of claim 1 to comprising specifically a polymethacrylate, the Examiner suggests amending to remove the parenthesis around ‘meth’. For examination on the merits, the Examiner is interpreting “poly(meth)acrylate” recited in claim 5 as encompassing both polyacrylates and polymethacrylates. 
Regarding claim 21, substantially similar to the reasons set forth above for claim 1, each recitation of “selected from the group containing” renders the claim indefinite (see MPEP 2173.05(h)(I)). The Examiner suggests amending claim 21 utilizing the 
Claims 3-8 and 16-18 are rejected for being dependent upon indefinite claim 1. 
Claim 22 is rejected for being dependent upon indefinite claim 21.
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braum et al. (US 2013/0331484; “Braum”) (prev. cited).
Regarding claim 1
The top layer(s) (as well as the middle layer) comprise wood particles and a hybrid adhesive [0013-0024, 0027, 0028, 0064, 0076, 0083, 0097]. The top layer (on the side of the board which has the decorative paper layer applied) underlying the decorative paper layer reads on the at least one resin layer provided on at least one side of the support material; and the hybrid adhesive reads on the modified resin [0027, 0028]. The hybrid adhesive includes a polycondensation adhesive that is a formaldehyde resin [0014, 0027, 0042]; a polyaddition adhesive that is a polyurethane or epoxy resin (polyepoxide) [0015, 0027, 0043]; and nanoparticles which are modified with at least one silane compound of the formula RaSiX(4-a) and/or a hydrolysis product of said compound, where R, X, and a read on the corresponding R, X, and a of the at least one silane-containing compound as claimed [0016-0024, 0027-0037]. 
Regarding claim 4, Braum discloses that the formaldehyde resin is a urea-formaldehyde resin and/or a melamine formaldehyde resin [0042]. 
Regarding claim 7, the top layer (on the side of the board which does not have the decorative paper layer applied), as well as the middle layer, both of which include the hybrid adhesive, read on (respectively) the number of resin layers arranged on the support material being greater than one. 
Regarding claim 8, the nanoparticles which are modified with the at least one silane compound, which are disclosed as having a size smaller than 500 nm [0016, 0044] read on the claimed nanoparticles. Additionally or alternatively, the wood particles included in the top layer reads on the claimed fillers or other additives.
Regarding claim 16
Regarding claim 17, as set forth above in the rejection of claim 1, the decorative paper layer [0095] reads on the support material, said material being a paper layer, and thus also reads on the claimed decorative paper layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Braum as applied to claim 1 above under 35 U.S.C. 102(a)(1), and further in view of Pham et al. (“Epoxy Resins” in Encyclopedia of Polymer Science and Technology 3rd ed., by Ha Q. Pham and Maurice J. Marks, Dow Chemical, Freeport, TX; 10.1002/0471440264.pst119 – dated 2012; newly cited; copy provided herewith; “Pham”).
Regarding claim 5, as set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1), Braum discloses that the polyaddition adhesive of the hybrid adhesive is a polyurethane or epoxy resin (polyepoxide). 
Braum does not explicitly teach the polyepoxide being either an aromatic or aliphatic polyepoxide. 
Pham discloses that commercial epoxy resins contain aliphatic, cycloaliphatic, or aromatic backbones and are available in a wide range of molecular weights [pp. 156, 2nd col]. Pham teaches that glycidyl ether derivatives of bisphenol A (DGEBA) [pp. 156, 2nd col.; pp. 158, 2nd col; pp. 161, 162] are aromatic polyepoxides (i.e., have aromatic rings in the backbone) [pp. 162]; where high molecular weight DGEBA resins improve adhesive strength (when used as adhesives or in adhesive formulations for materials including wood, cloth, plastic, and glass, among others) due to the increased number of hydroxyl groups in the resin backbone [pp. 236, 2nd col].
Braum and Pham are both directed to the use of epoxy resins as adhesives, including for wood-based materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a high molecular weight DGEBA (aromatic) 
The hybrid adhesive of modified Braum would have comprised all of the features set forth above, where the epoxy resin of the hybrid adhesive (included in at least the top layer, of which reads on the resin layer) would have been a high molecular weight DGEBA, i.e., an aromatic polyepoxide, thereby reading on the aromatic polyepoxide component of claim 5.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Braum.
Regarding claim 21, Braum discloses the multilayer board set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1). 
For the purpose of the rejection of claim 21, the middle layer reads on the claimed substrate, and the top layer (disposed on and in contact with the middle layer) reads on the claimed resin layer, said top layer including the hybrid adhesive which reads on the claimed resin layer components including at least one formaldehyde resin; at least one polymer (polyepoxide or polyurethane); and at least one silane-containing compound as set forth above.
The middle layer, formed from a mixture of wood particles and the hybrid adhesive, reads on the claimed substrate being a carrier board comprising a wood material, a wood material-plastic mixture, and a composite material, respectively (i.e., reads on each claimed species individually).
Braum is silent regarding the thickness of the top layer (reads on the resin layer) being from 10-100 µm.
However, it is noted that: (i) Braum teaches that the thickness of the board may be altered/calibrated to an exact thickness (by e.g., grinding) [0094]; (ii) the top layer typically is formed from small particles (in addition to the hybrid adhesive) to obtain a smooth and regular surface; (iii) the specification does not assert any criticality with respect to the resin layer thickness, nor provide any objective evidence of said criticality (see pp. 8, 11-14); and (iv) the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
In view of the foregoing, and given that both the claimed product and the multilayer board of Braum are both multilayer laminates which, in the absence of factually supported objective evidence, would
The top layer (reads on claimed resin layer) of the multilayer board of modified Braum would have comprised all of the features set forth above, and would have further exhibited a thickness of from 10-100 µm, thereby reading on claim 21. 
Regarding claim 22, as set forth above, the middle layer reads on the claimed carrier board substrate, said middle layer including wood particles and the hybrid adhesive. The middle layer reads on the wood plastic composite (WPC) species recited in claim 22, given that the specification does not explicitly define ‘plastic’ and thus the broadest reasonable interpretation (in light of the specification) thereof is a general term which encompasses any polymer/resin/plastic (i.e., the hybrid adhesive reads on ‘plastic’). Additionally or alternatively, Braum discloses that the middle layer (which includes the adhesive) can be an oriented-strand board, a low density fiberboard, a medium density fiberboard, or a high density fiberboard [0064, 0076, 0083].

Claims 1, 3-8, 16-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adzima et al. (US 2012/0034441; “Adzima”) (prev. cited).
Regarding claim 1
The polymer/gypsum slurry [0009, 0029, 0048] includes gypsum; a polymer; and additional components including a crosslinking agent, coupling agent, and fillers [0010, 0029, 0033, 0036]. The layer(s) formed from the polymer/gypsum slurry (as described below) read on the claimed at least one resin layer including a modified resin (the resin being the components not including gypsum and fillers). 
The polymer is, inter alia, an acrylic-based polymer emulsion, a polyester emulsion, an epoxy emulsion, or a polyurethane [0035], with particular preference given to acrylic polymers, specifically polyacrylates [0036]. For the purpose of the basis of the rejection (and the rejection of claims dependent upon claim 1), the Examiner is reading the polyacrylate polymer on the claimed at least one polymer. 
The crosslinking agent is a melamine-formaldehyde or urea-formaldehyde resin [0010, 0033, 0036], which reads on the claimed at least one formaldehyde resin. 
The coupling agent is a silane coupling agent [0039] selected from, inter alia, methyltriethoxysilane (A-163) or γ-isocyanatopropyltriethoxysilane [0040; Table 1]. The specification discloses that both of methyltriethoxysilane and γ-isocyanatopropyltriethoxysilane are suitable for use as the at least one silane-containing compound [pp. 11, 29-32]. As such, the aforesaid coupling agents read on the claimed at least one silane-containing compound of the general formula RaSiX(4-a) where X, R, and a are within the claimed groupings/ranges. 
Adzima does not explicitly disclose the single-ply board including a support layer formed from a paper layer, a film layer, or a fabric layer; where the polymer/gypsum slurry layer (reads on resin layer) is provided on at least one side of the support layer.
However, Adzima teaches that typical drywall boards in the art include a facing layer applied on one or both outer surfaces of the board [Figure 3]; wherein the facing layer may be, inter alia, a fabric or paper layer, of which can provide the board with a fairly durable and/or decorative outer surface; and/or provide the board with impact resistance [0049]. Adzima also teaches that the single-ply board may be used to form, inter alia, floor tiles, ceiling tiles, and kitchen surfaces including countertops [0046], of which are typically decorative to a degree.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied a facing layer formed from a fabric or decorative paper to at least one polymer/gypsum slurry layer (on the outer surface thereof thereby defining the outer surface of the board, i.e., that which is intended to be viewable (tiles) and/or exposed to contact (countertops)) of the single-ply board, as taught by Adzima, in order to provide an aesthetically pleasing/decorative surface and/or to increase the durability/impact resistance of the board/surface intended for contact. 
The single-ply gypsum drywall board, as modified, would have comprised the polymer/gypsum slurry layers sandwiching the glass layer, and would have further comprised a fabric or decorative paper layer applied on the outer surface of at least one of the polymer/gypsum slurry layers. In other words, the layer sequence of the board would have been slurry layer / glass layer / slurry layer / facing layer, where the facing layer being a decorative paper or fabric layer reads on the support material, and where the polymer/gypsum slurry layer underlying the facing layer reads on the at least one 
Regarding claim 3, as set forth above in the rejection of claim 1, the facing layer formed from a fabric or decorative paper would have been disposed on and in contact with the polymer/gypsum slurry layer, of which includes the aforesaid polyacrylate, melamine-formaldehyde crosslinking agent, and silane coupling agent. 
Given that the fabric or decorative paper layer would have been disposed on and in contact with the polymer/gypsum slurry layer (reads on resin layer); given that the aforesaid slurry layer includes the resinous components as claimed and disclosed, including the polyacrylate polymer, melamine-formaldehyde crosslinking agent, and in particular the silane coupling agent; given that Adzima teaches that the silane coupling agent allows for bonding between the resin (organic) and glass fibers (inorganic), i.e., allows for bonding between dissimilar materials [0039]; given that Adzima teaches that the rate at which the polymer/gypsum slurry layer hardens may be controlled [0042, 0043]; and given that claim 3 requires merely any degree of impregnation of the support material, there is a reasonable expectation that the resin of the slurry layer would have impregnated the fabric or decorative paper facing layer, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)).
Regarding claim 4, as set forth above in the rejection of claim 1, the formaldehyde crosslinking agent (resin) is a melamine-formaldehyde or urea-formaldehyde resin.
Regarding claim 5, as set forth above in the rejection of claim 1, polyacrylate is utilized as the polymer in the polymer/gypsum slurry, wherein under the interpretation of 
Regarding claim 6, Adzima discloses an exemplary polymer/gypsum slurry composition (of which includes the WUCS, but for the purpose of the rejection of claim 6, the inclusion of said WUCS is moot with respect to the teaching) [0060; Table 2]. Upon analysis of Table 2, it is the Examiner’s position, given that the melamine-formaldehyde ranges from 3.0-7.0 wt.% and the polyacrylate emulsion ranges from 20.0-40.0 wt.%, that Adzima reasonably teaches one of ordinary skill in the art that the mass ratio of formaldehyde to polyacrylate may range from 0.075 (3/40) to 0.35 (7/20), of which overlaps and therefore renders prima facie obvious the claimed range of 0.25 (20/80) to 4 (80/20) (see MPEP 2144.05(I)). 
Regarding claim 7, as set forth above in the rejection of claim 1, the layer sequence of the board would have been slurry layer / glass layer / slurry layer / facing layer. The facing layer reads on the support material, and the slurry layer disposed between the glass layer and facing layer reads on the claimed resin layer provided on at least one side of the support material. As such, the other slurry layer (that which is not in contact with the aforesaid facing layer) reads on an additional resin layer arranged on the support material, thereby reading on the limitations of claim 7 (more than 1 resin layer disposed on support material). 
Regarding claim 8
Regarding claim 16, in the case of methyltriethoxysilane utilized as the silane coupling agent, R is a methyl alkyl group, a = 1, and X is an ethyl alkoxy group.
Regarding claim 17, as set forth above in the rejection of claim 1, the facing layer (reads on support material) may be a decorative paper layer.
Regarding claim 18, it is noted that the claimed range of the ratio of formaldehyde to polymer of 30:70 to 70:30 corresponds to approximately 0.43 to 2.33. 
As set forth above in the rejection of claim 6, Adzima teaches the range of 0.075 to 0.35 in an exemplary embodiment. In the general disclosure, Adzima is silent regarding a ratio between the formaldehyde and polyacrylate, but does disclose that the “polymeric resin(s) may be present in the composition in an amount from about 4.0 to 40% by weight of the active solids” [0036] (referring to the polyacrylate and formaldehyde resins). 
However, Adzima also teaches that the formaldehyde acts as a crosslinking agent for the polyacrylate polymer, where the degree of crosslinking increases the molecular weight of the polymer and thus the rigidity thereof, wherein the crosslinked polymer provides the board with strength, flexibility, toughness, durability, and water resistance [0010, 0033, 0034, 0036].
 Applicant is directed to MPEP 2144.05(II), which states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Further, a change in form, proportions, or degree “will not sustain a patent”). Furthermore, “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the 
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have increased or decreased the amount of formaldehyde crosslinking agent included in the polymer/gypsum slurry (relative to the amount polyacrylate, where the sum total amount of polyacrylate + formaldehyde would have been within the range of 4 to 40 wt.% relative to solids content of the slurry layer), including over the presently claimed range of approximately 0.43 to 2.33 (formaldehyde to polymer), in order to increase or decrease the degree of crosslinking and thus the rigidity of the polymer, to increase or decrease any of the strength, flexibility, toughness, durability, and/or water resistance of the board.
Regarding claim 21, Adzima discloses a single-ply gypsum drywall board [0012, 0048; Figure 2] including a central layer formed from a mat of WUCS glass fibers (hereinafter “glass layer”), sandwiched between two (i.e., opposing) layers of a polymer/gypsum slurry (of which do not include glass fibers – Adzima defines a specific embodiment where the “wet fiber based composition” disclosed therein [0009, 0029] does not include the wet glass fiber component when used as the polymer/gypsum slurry layer(s)) [0012, 0048]. 
The polymer/gypsum slurry [0009, 0029, 0048] includes gypsum; a polymer; and additional components including a crosslinking agent, coupling agent, and fillers [0010, 0029, 0033, 0036]. The layer(s) formed from the polymer/gypsum slurry (as described 
The polymer is, inter alia, an acrylic-based polymer emulsion, a polyester emulsion, an epoxy emulsion, or a polyurethane [0035], with particular preference given to acrylic polymers, specifically polyacrylates [0036]. For the purpose of the basis of the rejection (and the rejection of claims dependent upon claim 1), the Examiner is reading the polyacrylate polymer on the claimed at least one polymer. 
The crosslinking agent is a melamine-formaldehyde or urea-formaldehyde resin [0010, 0033, 0036], which reads on the claimed at least one formaldehyde resin. 
The coupling agent is a silane coupling agent [0039] selected from, inter alia, methyltriethoxysilane (A-163) or γ-isocyanatopropyltriethoxysilane [0040; Table 1]. The specification discloses that both of methyltriethoxysilane and γ-isocyanatopropyltriethoxysilane are suitable for use as the at least one silane-containing compound [pp. 11, 29-32]. As such, the aforesaid coupling agents read on the claimed at least one silane-containing compound of the general formula RaSiX(4-a) where X, R, and a are within the claimed groupings/ranges.
Adzima teaches that the glass layer is formed from a mat of WUCS glass fibers [0048], which may be coated with a sizing or film forming agent [0032]. The mat of fibers having a sizing or film forming agent coated thereon (on individual fibers in the mat) reads on the substrate being a carrier board of a composite material (glass fiber + sizing/film forming coating). Additionally or alternatively, given that the layer structure of the single-ply board is slurry layer / glass layer / slurry layer, it can be said that one slurry layer reads on the claimed resin layer (as described above), and that the Additionally or alternatively, given that Adzima teaches that the coupling agent allows for bonding between the polymer of the slurry and the glass fibers [0039], absent objective evidence to the contrary, it logically flows that the resinous components of the slurry would have impregnated (i.e. flowed into) the WUCS glass mat at least to some degree, thereby forming (and reading on) a composite material.
Adzima does not explicitly disclose the thickness of the polymer/gypsum slurry layer(s) (reads on resin layer).
However, it is noted that: (i) the specification does not assert any criticality with respect to the resin layer thickness (see pp. 8, 11-14); (ii) the specification does not provide any objective evidence of criticality; and (iii) the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
In view of the foregoing, and given that both the claimed product and the single-ply board of Adzima are both multilayer laminates which, in the absence of factually supported objective evidence, would perform the same (i.e., are the same/structurally similar – defined by physical layers of substantially identical materials/compositions), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed and/or subsequently adjusted the polymer/gypsum slurry layer(s) to have any desired degree of thickness, including a thickness of from 10-
At least one of the polymer/gypsum slurry layers would have exhibited a thickness of from 10-100 µm, thereby reading on claim 21. 
Regarding claim 22, as set forth above (see paragraph 88), the opposing polymer/gypsum slurry layer in combination with the glass layer reads on the substrate being a carrier board of a composite material. The aforesaid reads on the gypsum fiberboard recited in claim 22. 

Response to Arguments
The Examiner notes that paragraphs 5-7 above indicate those rejections which were previously set forth in the Non-Final Office Action and overcome and/or otherwise withdrawn by the Examiner. In an effort to facilitate expedient and compact prosecution, Applicant’s relevant arguments/points are addressed below.
On page 10 of the Remarks filed 28 July 2021, Applicant asserts that Braum fails to disclose or suggest a support material being a paper layer, a film layer, or a fabric layer as recited in claim 1. As stated, Applicant’s argument is moot as the rejection under 35 U.S.C. 102(a)(1) as anticipated by Braum (previously set forth in the Non-Final Office Action) has been overcome and/or withdrawn. However, it is noted that new grounds of rejection are set forth herein under 102(a)(1) in view of a new interpretation of the Braum reference, of which explicitly recites that a decorative paper layer may be applied on the top surface layer, interpreted as reading on the claimed paper substrate material. 
On page 10 of the Remarks, Applicant asserts that Adzima does not teach a paper layer, a film layer, or a fabric layer as the substrate of claim 1. As stated, the argument is moot as the previous rejection under 102(a)(1) as anticipated by Adzima has been overcome and/or withdrawn. However, it is noted that new grounds of rejection are set forth herein under 35 U.S.C. 103 over Adzima, of which teaches that a facing layer of fabric or decorative paper may be applied to the outer surface of the polymer/gypsum slurry layer. 
On page 11 of the Remarks, Applicant asserts (with respect to the rejection under 35 U.S.C. 103 over Geyer in view of Adzima previously set forth in the Non-Final Office Action) that the “resin layers” of each reference are not analogous/formed from similar materials (one is mainly wood, one is resin) and thus it would not have been obvious to have combined the references. Applicant also asserts that the claimed support material exhibits “at least one property that could not be expected based on the disclosures of Geyer and Adzima”. With respect to the former, Applicant’s argument is moot as the aforesaid 103 rejection has been withdrawn by the Examiner. With respect to the latter, it is noted that Applicant has failed to identify what said unexpected result actually is. Further, the specification does not explicitly indicate or otherwise suggest an unexpected or otherwise surprising result. As such, Applicant has failed to establish that the difference in results are in fact unexpected and unobvious and of both statistical and practical significance as required by MPEP 716.02(b)(I). For this reason, the assertion of unexpected results is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782